             Case 2:11-cr-00570-PBT Document 47 Filed 07/17/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT
                                         COURT
                              FOR THE EASTERN DISTRICT OF
                                     PENNSYLVANIA



UNITED STATES OF AMERICA                           :

       vs.                                         :           CRIMINAL NO. 11-570-1

RYAN KASPER                                        :


                                    AMENDED ORDER
                                  MODIFYING PRETRIAL
                                  RELEASE SUPERVISION

       AND NOW, this 16th day of July, 2019, after a hearing on July 8, 2019 in open court
sur violation of pretrial release supervision, with defendant and counsel being present, and the
Court finding the defendant guilty of violation of pretrial release supervision, it is
       ORDERED AND ADJUDGED that the order of pretrial release supervision entered
in the above case is modified, and it is
       FURTHER ORDERED AND ADJUDGED that the defendant is to be admitted to
an impatient rehabilitation facility for 30 days upon the provision of Pretrial. The Pretrial
Services department will advise the Court of the date and location of placement for
scheduling purposes. Sentencing will be scheduled upon completion of treatment. All
previously set conditions of pretrial release supervision are to remain.



                                                        THE COURT:
                                                             s/ Petrese B. Tucker

                                                        Petrese B. Tucker           , J.

cc:    U.S. Marshal (2)
       Probation Office
       (1) Counsel


       Date: 7/16/19
        KS
       By Whom
